DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-9 and 12 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a device for collecting biological samples comprising a cylindrical body having a rod therein with a brush on the tip of the rod, where the rod is configured to move longitudinally including moving to cause the brush to contact a stop in the cylindrical body causing the brush to detach from the rod.  The primary reason for the allowance of the claims is the inclusion of the limitation “the rod is configured to move longitudinally along the cylindrical body in a distal direction causing first that the ring presses the at least one protrusion and elastically deforms the at least one longitudinal slot and then causing the distal connection of the brush to collide against the stop of the cylindrical body, causing the brush to detach from the rod” in claim 1 (and thereby all the other claims which depend therefrom) which is not found in the prior art references.  More particularly, Zwart and Chin do not anticipate nor make obvious the particular function of moving a rod in a distal direction to cause a ring of the cylindrical body to press at least one protrusion on the rod to deform a slot of the rod and then causing the distal connection of the brush to collide against the stop of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791